UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7679


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHONIKA GAIL ECKLES, a/k/a Nika,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:05-cr-00009-RLV-DCK-3; 5:11-cv-
00068-RLV)


Submitted:   March 10, 2015                 Decided:   March 19, 2015


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shonika Gail Eckles, Appellant Pro Se. William Michael Miller,
Assistant United States Attorney, Kevin Zolot, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina; Amy Elizabeth
Ray, Assistant United States Attorney, Jill Westmoreland Rose,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shonika Gail Eckles seeks to appeal the district court’s

order denying relief on her 28 U.S.C. § 2255 (2012) motion.                              The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this   standard        by

demonstrating         that     reasonable        jurists     would       find    that       the

district       court’s      assessment   of       the    constitutional         claims      is

debatable      or     wrong.     Slack     v.     McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion     states   a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Eckles has not made the requisite showing.                       Accordingly, we deny

a   certificate        of    appealability,        deny      Eckles’      motion      for    a

transcript at Government expense, and dismiss the appeal.                                   We

dispense       with    oral     argument      because        the    facts       and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3